PRODUCTION AGREEMENT




THIS PRODUCTION AGREEMENT (this “Agreement”) is entered into this 13th day of
February, 2009 and effective the Fourth day of December, 2008 (“Effective
Date”), by and between BUTTE CREEK BRANDS LLC, a Delaware limited liability
company (hereinafter "Contractor"), and MENDOCINO BREWING COMPANY, INC., a
California corporation (hereinafter "Brewer").

W I T N E S S E T H:

WHEREAS, Contractor is owner of and has all proprietary rights in the brand,
label, design, and all associated intellectual property rights for beer products
bearing the Butte Creek Brewing Company brand name; and

WHEREAS, Brewer owns and operates brewing facilities in Ukiah, California, and
has experience in brewing beer; and

WHEREAS, Contractor desires for Brewer to produce Butte Creek Brewing Company
beer products (“Product”), as listed in Exhibit A and

WHEREAS, Brewer desires to produce the Product on behalf of Contractor; and

WHEREAS, Contractor and Brewer desire to create a production relationship
according to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby agreed, it is
mutually agreed by and between the parties hereto as follows:

1.

Term.  The term of this Agreement shall be for three (3) years from the
Effective Date, unless terminated sooner according to the terms herein.

2.

Brewer's Obligations.  The Brewer's obligations under this Agreement shall
include the following:

a.

Brewer shall manufacture the Product in accordance and consistent with the
recipe (the “Recipe”) attached hereto as Exhibit B.

b.

Brewer shall package the Product in bottles supplied by Brewer of the type used
by the Brewer for production of their own brands.

 c.

Brewer shall provide bottles, brewing consumables and packaging consumables
(“Materials”)

d.

Brewer shall store and handle materials supplied by the contractor in the same
manner in which Brewer’s materials are stored and handled.





1







--------------------------------------------------------------------------------




3.

Contractor's Obligations.  The Contractor's obligations under this Agreement
shall include the following:

a.

Contractor shall provide Brewer with the Recipe for the Product.

b.

Contractor shall provide grains and hops to brew the Products, crowns, labels,
six pack carriers, partitions and cartons to package the Products before
commencement of brewing of each Product. Brewer shall acknowledge receipt of
such materials in writing and provide a monthly inventory statement to the
Contractor. Brewer shall provide access to Contractor to physically verify such
inventory provided Brewer is given a written notice at least one week before the
date of intended physical verification.   

c.

Contractor shall be responsible for arranging necessary organic certification.

d.

Contractor shall be responsible for distribution, sales and marketing of the
Product and all associated costs.

e.

Contractor shall arrange and pay for shipping of Product.  Shipping shall be
performed in the manner customary to the brewing industry.  To the extent any
risk of loss or other liability in connection with shipping is not borne by the
distributor or carrier, all such risk of loss or other liability shall be borne
exclusively by Contractor.

f.

Contractor or its transporter or its distributor shall supply all pallets
necessary to transport and ship the Product.  If Brewer is required to supply
any pallets, then Brewer shall charge Contractor an amount equal to Ten Dollars
($10.00) per pallet.

g.

Contractor shall use its best efforts to remove, cause its transporters to
remove, all Product from Brewer's facility within twenty (20) days of the
production date.  If Contractor or its transporters do not remove any Product
from Brewer's facility within such twenty (20) day period, then Brewer shall
charge Contractor a storage fee equal to Five (5) Cents per Case per week or any
portion thereof.

4.

Orders/Payment.

a.

At the beginning of each calendar quarter Contractor will inform Brewer in
writing about its projected requirements for each of the Products for the next
quarter to facilitate Brewer in scheduling production. Contractor shall supply
Brewer with monthly production projections no later than (i) the fifth (5th) day
of the month prior to the three months in which packaging is required in 22
ounce glass bottles and (ii) no later than the fifth (5th) day of the month
prior to the month in which such packaging is required in 12 ounce glass
bottles.  








2







--------------------------------------------------------------------------------

b.

Brewer will package each of the Products in 180 brewery barrel batches (a
“Production Run”), provided that a variance of plus or minus ten percent will be
allowed and accepted by Contractor for each Production Run.

c.

Brewer represents to Contractor that Brewer has reserved, and will reserve
during the term of this Agreement, reasonable production capacity to satisfy the
production requirements

d.

Contractor shall pay Brewer a per Case price for all Product delivered in
accordance with the terms and conditions set forth in Exhibit C attached hereto
and incorporated herein.  All prices shall be free-on-board (FOB) at Brewer's
brewery located in Ukiah, California.

e.

Payment terms are net 15 days from date of invoicing. Any over due invoices will
be levied an interest of 1.5% per month prorated. Brewer shall extend credit
equivalent to one batch of Product only and hence packaging of a batch will be
undertaken after receipt of payment for the previous batch.

f.

Upon invoicing the Products by Brewer, title to the Products pass on to
Contractor. Brewer will not bear the risk of loss of the Products once they are
invoiced to Contractor and Contractor should make necessary insurance
arrangements for the products invoiced but not picked by Contractor.




6.

Product Recipe.  The Recipe for the Product shall be owned exclusively by the
Contractor.

7.

Scope of Agreement.  This Agreement is solely for production by Brewer of the
Product, as per Exhibit A.  No other products shall be produced in accordance
with this Agreement unless a written addendum describing such products shall be
executed by Brewer and Contractor.

8.

Independent Contractor.  Brewer and Contractor are both independent business
entities, and nothing in this Agreement shall create an agency relationship, a
partnership, joint venture, or a relationship of employer or employee between
Brewer and Contractor for any purpose whatsoever.  Neither party shall have any
right or authority to act on behalf of the other or create any obligations of
any kind on behalf of the other.  Each party shall pay all of its costs of
conducting its business as an independent entity, and each party shall have no
liability or any other obligations for any such costs or expenses.





3







--------------------------------------------------------------------------------

9.

Intellectual Property.  Contractor represents and warrants to Brewer that
Contractor owns all right, title and interest in and to the recipes, tradenames,
brands, labels, designs used in connection with the Product, and all
intellectual property rights incorporated therein.  Contractor and Brewer shall
each remain the sole owner and proprietor of their respective trademarks,
tradenames, brands, logos, and copyright interest (the "Intellectual Property")
in or associated with their respective products.  With the exception of the
rights granted to Brewer to produce and package the Product for Contractor,
nothing in this Agreement shall create a licensing arrangement which entitles
either to the right to use any of the Intellectual Property of the other party.
 Any publication or use of the Intellectual Property of one party to this
Agreement by other party shall be with the express, written consent of the
owning party and shall note the ownership of such Intellectual Property in a
form to be provided by the owning party.

10.

Confidentiality.

a.

Contractor and Brewer recognize and acknowledge that the Confidential
Information (as defined below) each possesses constitutes valuable, secret,
special, and unique assets.  Contractor and Brewer covenant and agree that
during the term of this Agreement neither party will disclose the Confidential
Information of the other to any person, firm, corporation, association, or other
entity for any reason or purpose without the express written approval of
non-disclosing party.  It is expressly understood and agreed that any
Confidential Information must be immediately returned to the party entitled to
such Confidential Information upon demand therefor.  The term "Confidential
Information" includes each, every, and all written documentation related to the
Brewer or Contractor, respectively, including but not limited to:  (i) lists of
Contractor's or Brewer's respective customers and companies and records
pertaining thereto; (ii) customer lists and prospect lists; (iii) recipes and
brewing techniques; and (iv) all other types of written information used by
either party.  Further, the term Confidential Information shall also include any
information which is communicated orally which, by its nature, is confidential
or proprietary.

b.

In the event of violation of this Section 10, the party entitled to ownership of
the Confidential Information shall be entitled to injunctive relief as well as
any other applicable remedies at law or in equity.  The parties hereto
acknowledge and agree that damages resulting from such a breach would be
difficult to ascertain and determine with absolute certainty.  Should a court of
competent jurisdiction declare any of the covenants set forth in this Agreement
unenforceable due to an unreasonable restriction of duration, geographical area
or otherwise, each of the parties hereto agrees that such court shall be
empowered to and shall enforce such covenant by modifying such restriction to
the extent such court deems necessary to render such covenant enforceable.

c.

The invalidity or unenforceability of a particular provision of this Section 10
shall not affect the other provisions hereof, and the terms of this Section 10
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.





4







--------------------------------------------------------------------------------

11.

Indemnification

a.

Brewer shall indemnify and save harmless Contractor from and against all losses,
claims, damages or other costs of any nature or kind what so ever arising out
of: (1) the breach of any representation or agreement made by Brewer to
Contractor in this Agreement; (2) intentional misconduct of Brewer, its officers
or employees. Such indemnity shall include, but not be limited to, reasonable
expenses, attorneys’ fees, court cost, investigations, litigation and the
settlement of any such claim, provided Brewer has had the opportunity to
participate in the defense and settlement of any such claim.




b.

Contractor shall indemnify and save harmless Brewer from and against all losses,
claims, damages or other costs of any nature or kind what so ever arising out
of: (1) the breach of any representation or agreement made by Contractor to
Brewer in this Agreement; (2) intentional misconduct of Contractor, its
officers, employees, agents or contractors; (3) mishandling of the Products
after the time of delivery to Contractor; or (4) any infringement claim related
to the recipes and formulas used to produce the Products and the trademarks,
copyrights or trade names designated by Contractor for packaging the Products.
 Such indemnify shall include, but not be limited to, reasonable expenses,
attorneys’ fees, court costs, investigations, litigation and the settlement of
any such claim provided Contractor has had the opportunity to participate in the
defense and settlement of any such claim.




c.

The indemnification provided for in this paragraph 11 shall be limited to actual
costs incurred, shall expressly exclude liability for loss of income or
potential earnings and shall expressly survive the termination of this Agreement
for any reason whatsoever.




12.

Termination Agreement.  This Agreement shall continue until the expiration of
the term of this Agreement unless terminated in accordance with the terms
hereunder.

a.

This Agreement may be terminated as follows:

i.

Brewer and Contractor may terminate this Agreement by mutual agreement signed by
both parties hereto.

ii.

Either party may terminate this Agreement, for cause, by reason of a material,
adverse and continuing default in the performance of the material obligations of
the other party under the terms and conditions of this Agreement, by giving
ninety (90) days' written notice.  The notice shall specify the default(s) of
the defaulting party, and providing that this Agreement will be terminated in
ninety (90) days if the default(s) is not cured.  If the default cannot be cured
within the ninety (90) day period, the defaulting party may offer reasonable
assurance to the other party that a similar breach will not occur in the future.
 The non-defaulting party may





5







--------------------------------------------------------------------------------

accept or reject such assurance, at its sole discretion.  If rejected, then this
Agreement shall be terminated at the end of said ninety (90) day period.
 Notwithstanding any of the foregoing contained in this Section 11(a)(iii), in
the event that either party's default in performance as described above is due
to nonpayment of funds due under this Agreement, the ninety (90) day period
referred to above in this Section 11(a)(iii), shall become a thirty (30) day
period.

iii.

In the event that proceedings in bankruptcy are commenced by or against either
party or either party is adjudicated bankrupt, or a receiver is appointed or
qualified, or either party is admitted to the benefits of any other court
procedure for the settlement of debts, then the other party may, in addition to
other rights and remedies it may have, terminate this Agreement by giving ten
(10) days' written notice to the bankrupt party.

b.

Upon termination of the Agreement, the parties shall do the following:

i.

Each party shall pay all amounts due to the other, which are not in dispute,
within thirty (30) days of termination.

ii.

Contractor shall remove any packaging materials, raw materials, or ingredients
located on Brewer's premises, and shall reimburse Brewer for the cost of any
such items paid for by Brewer.

iii.

Brewer may finish the production of any work in process on the date of
termination.  Contractor shall purchase such work in process Product from Brewer
in accordance with the pricing schedule set forth in Exhibit C so long as it is
brewed as per the Recipe.

iv.

Brewer and Contractor shall terminate any other agreements between the parties
in effect on the date of termination.

13.

Assignment.  The rights and obligations under this Agreement shall not be
assigned by either party hereto without the express, written consent of the
non-assigning party; provided, however, that Brewer may assign this Agreement
without the consent of Contractor in connection with all or substantially all of
the assets, business or stock of Brewer.  The rights and obligations under this
Agreement shall inure to the benefit of and be binding upon the parties'
respective successors and assigns.

14.

Notices.  All notices required or permitted by this Agreement shall be in
writing and shall he deemed delivered when deposited in the U.S. Mail, certified
or registered mail, postage prepaid, return receipt requested, and properly
addressed to the party to whom notice is being sent as set forth below:

As to Contractor:

John Power

Butte Creek Brands LLC

PO Box 114

Sea Ranch, CA 95497





6







--------------------------------------------------------------------------------




With a copy to

Clifford L. Neuman Esq.

1507, Pine St.

Boulder, CO 80302




As to Brewer:

Yashpal Singh

Mendocino Brewing Company

1601 Airport Rd.

Ukiah, CA  95482




With a copy to:

Coblentz, Patch, Duffy & Bass, LLP

One Ferry Building, Suite 200

San Francisco, CA  94111




15.

Invalid or Unenforceable Provisions.  The invalidity or unenforceability of any
particular provision  of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

16.

Attorneys' Fees and Costs.  In connection with any litigation arising out of
this Agreement, the prevailing party shall be entitled to recover all costs
incurred, including reasonable attorneys' fees (at both the trial and appellate
levels) as to that issue on which the prevailing party prevails.

17.

Changes, Waiver.  No change or modification of this Agreement shall be valid
unless the same is in writing and signed by all the parties hereto.  No waiver
of any provision of this Agreement shall be valid unless in writing and signed
by the person against whom it is sought to be enforced.  The failure of any
party at any time to insist upon strict performance of any condition, promise;
agreement, or understanding set forth herein shall not be construed as a waiver
or relinquishment of the right to insist upon strict performance of the same or
any other condition, promise, agreement, or understanding at a future time.

18.

Entire Agreement.  This Agreement sets forth all of the promises, agreements,
conditions, understandings, warranties, and representations among the parties
hereto.  Any and all prior agreements among the parties hereto are hereby
revoked.

19.

Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of California without regard to conflict of laws
principles of that or any other jurisdiction.

20.

Counterparts.  This Agreement may be executed in multiple counterparts and all
such signed instruments shall constitute a single agreement.





7







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

"Contractor"




BUTTE CREEK BRANDS, LLC,

A Delaware limited liability company










By:

/s/ John Power

John Power, Manager




"Brewer"

MENDOCINO BREWING COMPANY, INC.

a California corporation










By:  

/s/ Yashpal Singh

Yashpal Singh, President & CEO





8







--------------------------------------------------------------------------------

EXHIBIT A

Products










































































9







--------------------------------------------------------------------------------

EXHIBIT B

Recipe
































































































































10







--------------------------------------------------------------------------------




EXHIBIT C

Pricing Schedule










1.

Case Pricing:  The cost per Case to be paid by Contractor to Brewer for all
Products shall be $9.65 per case of 24 bottles of 12 oz. and $9.90 per case of
12 bottles of 22 oz.







2.

Case Pricing includes Federal Excise taxes only. Any applicable local taxes are
to the account of Contractor.







3.

Price is based on price of Materials as of December 1, 2008. Any increase or
decrease in the price of Materials shall be at the cost or for the benefit to
the Contractor.








11





